DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated August 16, 2021 in response to a non-final office action.  Claims 1, 3, 4, 7, 9-10, 13, 17, 19, and 21 have been amended.  Claims 6, 12, 18, and 22 have been cancelled.  Claims 1-5, 7-11, 13, 16-17, and 19-21 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Han et.al. (US Patent Application Publication, 2013/0148613, hereinafter, “Han”) in view of Chen et.al. (US Patent Application Publication, 2014/0355705, hereinafter, “Chen”).
Regarding claim 1, Han teaches:
A method for transmitting channel state information (CSI) by a user equipment (UE) (Han: a method for performing CSI [Channel State Information] report.  Figs. 30-34 and ¶ [0265]) in a wireless communication system using multiple antennas (Han: the UE 120 may include ... multiple antennas.  Figs. 30-34 and ¶ [0302]), the method comprising: 
receiving control information comprising information (Han: the network node transmits configuration information [i.e., control information] for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with subband CSI reporting (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]); 
receiving at least one reference signal and generating, based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling [i.e., reference signal] contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]), periodic CSI comprising a first precoding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]); and
transmitting the periodic CSI comprising the first PMI for the wideband (Han: Referring to FIG. 30, a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode... In the subframe where wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0157, 0193-0198]) based on the control information associated with the subband CSI (Han: A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]).
Han does not explicitly teach:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting corresponding to a part of config values among configuration parameters for PMI reporting. 
However, in the same field of endeavor, Chen teaches:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting (Chen: Regarding PUCCH reporting type 1a, i.e. subband CQI/second PMI reporting, the codebook subsampling of table 5 or table 6 or table 7 could be applied.  Fig. 1 and ¶ [0038]) corresponding to a part of config values among configuration parameters for PMI reporting (Chen: the UE 102 may configure a physical uplink control channel (PUCCH) for transmission of channel state information (CSI) feedback [i.e., CSI reporting] including ... a precoding matrix (W1) ... and may perform codebook subsampling for the enhanced 4Tx codebook for: PUCCH report type 5 (RI/1st PMI) in PUCCH 1-1 submode 1; PUCCH report type 2c (CQI/1st PMI/2nd PMI) in PUCCH 1-1 submode 2; and PUCCH report type 1a (subband CQI/2nd PMI) in PUCCH 2-1 [i.e., PUCCH report type 1a is part of a configuration among various configurations previously cited; e.g., type 5, type 2c].  Fig. 1 and ¶ [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Chen above in order to provide improved performance without an increase in feedback. (Chen, ¶ [0005]).

Regarding claim 2, Han-Chen discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 3, Han-Chen discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 4, Han-Chen discloses on the features with respect to claim 1 as outlined above.
Han further teaches:  
wherein the periodic CSI  further comprises a rank indicator (RI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI [Rank Indicator] on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]), 
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the RI is set based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]) and a period and a relative offset for RI reporting (Han: Periodicity MRI and relative offset NOFFSET,RI for RI reporting are determined based on the parameter ri-ConfigIndex (IRI) given in Table 18.  ¶ [0231]).

Regarding claim 7, Han teaches:
A user equipment (UE) in a wireless communication system using multiple antennas (Han: the UE 120 may include ... multiple antennas.  Figs. 30-34 and ¶ [0302]), the UE comprising: 
a transceiver (Han: The RF unit 126 is connected to the processor 122, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]); and
a controller coupled with the transceiver and configured to (Han: The RF unit 126 is connected to the processor 122, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]): 
receive control information comprising subband channel state information (CSI) (Han: the network node transmits configuration information [i.e., control information] for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) reporting (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
receive at least one reference signal and generate, based on the at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling [i.e., reference signal] contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]), periodic CSI  comprising a first precoding matrix indicator (PMI) for a PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]); and
transmit the periodic CSI comprising the first PMI for the wideband Han: Referring to FIG. 30, a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode... In the subframe where wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0157, 0193-0198]) based on the control information associated with the subband CSI reporting (Han: A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]).
Han does not explicitly teach:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting corresponding to a part of config values among configuration parameters for PMI reporting. 
However, in the same field of endeavor, Chen teaches:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting (Chen: Regarding PUCCH reporting type 1a, i.e. subband CQI/second PMI reporting, the codebook subsampling of table 5 or table 6 or table 7 could be applied.  Fig. 1 and ¶ [0038]) corresponding to a part of config values among configuration parameters for PMI reporting (Chen: the UE 102 may configure a physical uplink control channel (PUCCH) for transmission of channel state information (CSI) feedback [i.e., CSI reporting] including ... a precoding matrix (W1) ... and may perform codebook subsampling for the enhanced 4Tx codebook for: PUCCH report type 5 (RI/1st PMI) in PUCCH 1-1 submode 1; PUCCH report type 2c (CQI/1st PMI/2nd PMI) in PUCCH 1-1 submode 2; and PUCCH report type 1a (subband CQI/2nd PMI) in PUCCH 2-1 [i.e., PUCCH report type 1a is part of a configuration among various configurations previously cited; e.g., type 5, type 2c].  Fig. 1 and ¶ [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Chen above in order to provide improved performance without an increase in feedback. (Chen, ¶ [0005]).

Regarding claim 8, Han-Chen discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 9, Han-Chen discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein the controller is further configured to set a reporting time of the first PMI for the wideband, based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 10, Han-Chen discloses on the features with respect to claim 7 as outlined above.
Han further teaches:  
wherein the periodic CSI  further comprises a rank indicator (RI),
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein the controller is further configured to set a reporting time of the RI based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]) and a period and a relative offset for RI reporting (Han: Periodicity MRI and relative offset NOFFSET,RI for RI reporting are determined based on the parameter ri-ConfigIndex (IRI) given in Table 18.  ¶ [0231]).

Regarding claim 13, Han teaches:
A method for receiving channel state information (CSI) (Han: a method for performing CSI [Channel State Information] report.  Figs. 30-34 and ¶ [0265]) by a base station in a wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]), the method comprising: 
transmitting control information comprising information (Han: the network node transmits configuration information [i.e., control information] for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with subband CSI reporting (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
transmitting at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling [i.e., reference signal] contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]); and
receiving periodic CSI, comprising a first precoding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]), generated based on the at least one reference signal and the control information associated with the subband CSI reporting (Han: configuration information [i.e., control information] needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC).  Figs. 30-34 and ¶ [0286-0287]).
Han does not explicitly teach:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting corresponding to a part of config values among configuration parameters for PMI reporting. 
However, in the same field of endeavor, Chen teaches:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting (Chen: Regarding PUCCH reporting type 1a, i.e. subband CQI/second PMI reporting, the codebook subsampling of table 5 or table 6 or table 7 could be applied.  Fig. 1 and ¶ [0038]) corresponding to a part of config values among configuration parameters for PMI reporting (Chen: the UE 102 may configure a physical uplink control channel (PUCCH) for transmission of channel state information (CSI) feedback [i.e., CSI reporting] including ... a precoding matrix (W1) ... and may perform codebook subsampling for the enhanced 4Tx codebook for: PUCCH report type 5 (RI/1st PMI) in PUCCH 1-1 submode 1; PUCCH report type 2c (CQI/1st PMI/2nd PMI) in PUCCH 1-1 submode 2; and PUCCH report type 1a (subband CQI/2nd PMI) in PUCCH 2-1 [i.e., PUCCH report type 1a is part of a configuration among various configurations previously cited; e.g., type 5, type 2c].  Fig. 1 and ¶ [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Chen above in order to provide improved performance without an increase in feedback. (Chen, ¶ [0005]).

Regarding claim 16, Han-Chen discloses on the features with respect to claim 13 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 17, Han-Chen discloses on the features with respect to claim 13 as outlined above.
Han further teaches:  
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Regarding claim 19, Han teaches:
A base station in a wireless communication system using multiple antennas, the base station comprising (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]): 
a transceiver (Han: The RF unit 116 is connected to the processor 112, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]); and
a controller coupled with the transceiver and configured to (Han: The RF unit 116 is connected to the processor 112, and transmits and/or receives RF signals.  Figs. 30-34 and ¶ [0302]): 
transmit control information comprising information (Han: the network node transmits configuration information [i.e., control information] for CSI reporting to the UE. The CSI reporting configuration information may include a variety of configuration information ... disclosed in FIGS. 30 to 32.  Fig. 33 and ¶ [0266]) associated with subband channel state (CSI) reporting (Han: In the subframe where wideband CQI/PMI is reported ... A single precoding matrix is selected from the codebook subset assuming transmission on the set S of subbands.  Figs. 30-34 and ¶ [0193-0198]);
transmit at least one reference signal (Han: configuration information needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC) ... Signaling [i.e., reference signal] contained in configuration information may be changed according to which DL Cell is used for transmission of periodic CSI report configuration information.  Figs. 30-34 and ¶ [0286-0287]); and
receive periodic CSI comprising a first preceding matrix indicator (PMI) (Han: a user equipment (UE) periodically feeds back CQI, PMI and/or RI on PUCCH according to a PUCCH reporting mode.  Figs. 30-34 and ¶ [0157]) for a wideband (Han: wideband CQI/PMI is reported.  Figs. 30-34 and ¶ [0193]), generated based on the at least one reference signal and the control information associated with the subband CSI reporting (Han: configuration information [i.e., control information] needed for CSI reporting of each serving cell may be transmitted through the corresponding DL Cell (or DL CC).  Figs. 30-34 and ¶ [0286-0287]).
Han does not explicitly teach:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting corresponding to a part of config values among configuration parameters for PMI reporting. 
However, in the same field of endeavor, Chen teaches:
wherein, in the subband CSI reporting, codebook subsampling is used for partial subband CSI reporting (Chen: Regarding PUCCH reporting type 1a, i.e. subband CQI/second PMI reporting, the codebook subsampling of table 5 or table 6 or table 7 could be applied.  Fig. 1 and ¶ [0038]) corresponding to a part of config values among configuration parameters for PMI reporting (Chen: the UE 102 may configure a physical uplink control channel (PUCCH) for transmission of channel state information (CSI) feedback [i.e., CSI reporting] including ... a precoding matrix (W1) ... and may perform codebook subsampling for the enhanced 4Tx codebook for: PUCCH report type 5 (RI/1st PMI) in PUCCH 1-1 submode 1; PUCCH report type 2c (CQI/1st PMI/2nd PMI) in PUCCH 1-1 submode 2; and PUCCH report type 1a (subband CQI/2nd PMI) in PUCCH 2-1 [i.e., PUCCH report type 1a is part of a configuration among various configurations previously cited; e.g., type 5, type 2c].  Fig. 1 and ¶ [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han to include the features as taught by Chen above in order to provide improved performance without an increase in feedback. (Chen, ¶ [0005]).

Regarding claim 20, Han-Chen discloses on the features with respect to claim 19 as outlined above.
Han further teaches:  
wherein the control information denotes radio resource control (RRC) information (Han: reporting modes are supported on PUCCH according to transmission modes. The transmission modes are semi-statically established by higher layer (e.g., RRC) signaling.  ¶ [0210]), and
wherein the RRC information further comprises configuration information (Han: since PUCCH can be transmitted only in a predetermined UL PCell irrespective of a carrier aggregation (CA) situation, the UE may simultaneously feed back necessary information in the same subframe according to CSI configurations... PCell may be a cell [in] which the UE performs initial access, and it is assumed that PCell may be reconfigured through subsequent RRC signaling.  ¶ [0245]) associated with the wireless communication system using multiple antennas (Han: The BS 110 and/or the UE 120 may include a single antenna or multiple antennas.  Figs. 30-34 and ¶ [0302]).

Regarding claim 21, Han-Chen discloses on the features with respect to claim 19 as outlined above.
Han further teaches:  
wherein the information associated with the subband CSI reporting comprises a period and an offset for subband channel quality indicator (CQI) reporting (Han: The subframe for CSI reporting is given by a period and offset according to CSI configuration. For each serving cell, a period and an offset for CQI/PMI may be given.  ¶ [0246]), and
wherein a reporting time of the first PMI for the wideband is set based on the period and the offset for the subband CQI reporting (Han: Periodicity Np (in subframes) and offset NOFFSET,CQI (in subframes) for CQI/PMI reporting are determined based on the parameter cqi-pmi-ConfigIndex (ICQI/PMI).  ¶ [0231]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Han-Chen in view of Krishnamurthy et.al. (US Patent Application Publication, 2014/0362938, hereinafter, “Krishnamurthy”).
Regarding claim 5, Han-Chen discloses on the features with respect to claim 1 as outlined above.
Han-Chen does not explicitly teach:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload. 
However, in the same field of endeavor, Krishnamurthy teaches:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload (Krishnamurthy: The wireless terminal 100 feeds back information regarding the determined channel state in the form of a channel-state information ("CSI") report. Each CSI report includes one or more of ... a precoding-matrix indicator ("PMI") ... a rank indicator ("RI") ... The RI and the PMI may be separately encoded (e.g., mapped to different sets of bits [i.e., some bits] in a message [i.e., payload]).  ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han-Chen to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Regarding claim 11, Han-Chen discloses on the features with respect to claim 7 as outlined above.
Han-Chen does not explicitly teach:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload. 
Krishnamurthy teaches:
wherein the first PMI for the wideband is a PMI related to some bits of a PMI bit payload (Krishnamurthy: The wireless terminal 100 feeds back information regarding the determined channel state in the form of a channel-state information ("CSI") report. Each CSI report includes one or more of ... a precoding-matrix indicator ("PMI") ... a rank indicator ("RI") ... The RI and the PMI may be separately encoded (e.g., mapped to different sets of bits [i.e., some bits] in a message [i.e., payload]).  ¶ [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han-Chen to include the features as taught by Krishnamurthy above in order to optimize communication with a base station. (Krishnamurthy, ¶ [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416